

116 HR 4802 : To amend the State Department Basic Authorities Act of 1956 to authorize rewards under the Department of State’s rewards program relating to information regarding individuals or entities engaged in activities in contravention of United States or United Nations sanctions, and for other purposes.
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4802IN THE SENATE OF THE UNITED STATESNovember 30, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo amend the State Department Basic Authorities Act of 1956 to authorize rewards under the Department of State’s rewards program relating to information regarding individuals or entities engaged in activities in contravention of United States or United Nations sanctions, and for other purposes.1.Amendment to Department of State rewards programSubsection (b) of section 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended—(1)in paragraph (11), by striking or after the semicolon at the end;(2)in paragraph (12), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new paragraph:(13)the identification or location of an individual or entity that—(A)knowingly, directly or indirectly, imports, exports, or reexports to, into, or from any country any goods, services, or technology controlled for export by the United States because of the use of such goods, services, or technology in contravention of a United States or United Nations sanction; or(B)knowingly, directly or indirectly, provides training, advice, or other services or assistance, or engages in significant financial transactions, relating to any such goods, services, or technology in contravention of such sanction..Passed the House of Representatives November 18, 2020.Cheryl L. Johnson,Clerk